FOR PUBLICATION
                                                                           FILED
                    UNITED STATES COURT OF APPEALS
                                                                            JUN 15 2012
                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


RUSSELL ALLEN NORDYKE; ANN                      No. 07-15763
SALLIE NORDYKE, dba TS Trade
Shows; JESS B. GUY; DUANE DARR;                 D.C. No. CV-99-04389-MJJ
WILLIAM J. JONES; DARYL N.                      Northern District of California,
DAVID; TASIANA WESTYSCHYN;                      San Francisco
JEAN LEE; TODD BALTES; DENNIS
BLAIR, R.L. ADAMS; ROGER BAKER;
MIKE FOURNIER; VIRGIL                           ORDER
MCVICKER,

              Plaintiffs - Appellants,

  v.

MARY V. KING; GAIL STEELE;
WILMA CHAN; KEITH CARSON;
SCOTT HAGGERTY; COUNTY OF
ALAMEDA; COUNTY OF ALAMEDA
BOARD OF SUPERVISORS,


              Defendants - Appellees.



Before: KOZINSKI, Chief Judge, PREGERSON, REINHARDT,
O’SCANNLAIN, HAWKINS, GRABER, GOULD, TALLMAN, CALLAHAN,
M. SMITH, and IKUTA, Circuit Judges.

       Appellants’ Motion to Extend Appellate Deadlines, or in the Alternative to

Modify the Court’s Opinion to Include Instructions to the Trial Court is DENIED.
    Appellants’ Motion to Extend Time to File Petition for Rehearing is

DENIED.




                                      2